Ames, J.
There has been no breach of the condition of this recognizance. The examination had been completed, and the debtor was present at the final decision. He was then liable to be taken upon the execution, but no officer was present to serve it. He was not bound to wait till the officer could be sent for, or to take any pains to promote or procure his own arrest. His presence there, at that stage of the proceedings, was all that was required of him by the terms of the recognizance. Russell v. Goodrich, 8 Allen, 150. There being no execution before the magistrate, upon which he could indorse a certificate of his decision, the debtor was not bound to wait till the execution should be produced .for that purpose. When the final decision was announced, he was at liberty at once to depart from the magistrate’s presence. Lothrop v. Bailey, 14 Allen, 514.

Exceptions overruled.